Citation Nr: 1015533	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 31, 2008, at Florida 
Hospital-Ormond Memorial in Daytona Beach, Florida.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the military from June 
1961 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Gainesville, Florida.

As support for his claim, the Veteran and his wife testified 
at a videoconference hearing in March 2010.  The undersigned 
Veterans Law Judge of the Board presided.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
myocardial infarction (i.e., residuals of a heart attack), 
rated 100-percent disabling, and hypertensive vascular 
disease, rated 10-percent disabling.

2.  Because of his service-connected coronary artery disease, 
the Veteran has twice had coronary artery bypass graft (CABG) 
surgery - initially 5-vessel in 1989 and a re-do for 4-
vessel in 2005.

3.  On March 31, 2008, after continuing to experience pain in 
his chest and left shoulder blade area (scapula), the Veteran 
went to the emergency room of Florida Hospital-Ormond 
Memorial in Daytona Beach, Florida, on his wife's 
recommendation because, given his history or coronary artery 
disease, they were concerned he was having another heart 
attack.

4.  The VA Outpatient Clinic in Daytona Beach, where he 
normally received his treatment, was not feasibly available 
because it does not have a cardiac unit and was already 
closed at the time he began experiencing this chest and left 
scapula pain.

5.  All of the other VAMCs were as much as 85-100 miles away, 
so also not feasibly available to provide the type of cardiac 
evaluation and treatment he needed.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the 
unauthorized medical expenses incurred on March 31, 2008, at 
the Florida Hospital-Ormond Memorial in Daytona Beach, 
Florida.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 17.1000-
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist Veterans in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Here, the Board is approving full payment of the unauthorized 
private medical expenses in question.  So the Board need not 
determine whether there has been compliance with these 
preliminary notice and duty to assist provisions of the VCAA 
because this determination is ultimately inconsequential.  
Suffice to say the VAMC in Gainesville sent the Veteran a 
VCAA letter in June 2008.

II.  Entitlement to Payment or Reimbursement of the 
Unauthorized Medical Expenses incurred on March 31, 2008

The Veteran's service-connected disabilities include 
myocardial infarction (i.e., residuals of a heart attack), 
rated 100-percent disabling, and hypertensive vascular 
disease, rated 10-percent disabling.

Because of his service-connected coronary artery disease, the 
Veteran has twice had CABG surgery - initially 5-vessel in 
1989 and a re-do for 4-vessel in 2005.


Consequently, the Veteran believes he is entitled to payment 
or reimbursement of the medical expenses he incurred on March 
31, 2008, for his evaluation and treatment at the Florida 
Hospital-Ormond Memorial in Daytona Beach.  He points out 
that evaluation and treatment concerned his service-connected 
heart disease - which, as mentioned, is rated 100-percent 
(i.e., totally) disabling, and should be considered emergent 
because, given his history of coronary artery disease, he 
reasonably believed he was having another heart attack since 
he was experiencing persistent chest and left scapula pain.  
He also says the VA Outpatient Clinic in Daytona Beach, where 
he normally received his treatment, was not feasibly 
available because it does not have a cardiac unit and was 
already closed at the time he began experiencing this chest 
and left scapula pain, and that all of the other VAMCs (in 
Gainesville, Jacksonville and Orlando) were as much as 
85-100 miles away, so also not feasibly available to provide 
the type of cardiac evaluation and treatment he needed.

There are two potentially applicable statutes, 38 U.S.C.A. § 
1725 (the Millennium Act) concerning reimbursement for 
emergency treatment and 38 U.S.C.A. § 1728 concerning 
reimbursement of certain medical expenses.  Application of 
either statute is generally dependent on whether the Veteran 
has an adjudicated service-connected disability.

The admission of an appellant to a non-VA hospital at the 
expense of VA generally must be authorized in advance.  38 
C.F.R. § 17.54 (2009).  See Malone v. Gober, 10 Vet. App. 
539, 541 (1997); see also General Counsel Opinion, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).



In this present case, the Veteran's spouse has indicated that 
she called VA within 24 hours of the Veteran's March 31, 2008 
treatment to inform VA of this treatment at the Florida 
Hospital-Ormond Memorial.  However, there is no indication 
that 
pre-authorization for this treatment was granted.  
Ultimately, though, because of the emergent nature of this 
treatment, the outcome of the appeal is still favorable.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The Court has stated that a "second avenue for potential 
relief for a Veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such Veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a Veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and 
(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be 
met before reimbursement could be authorized.'  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  That is to say, these 
criteria are conjunctive, not disjunctive; thus, all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991).

Turning back now to the facts of this particular case.  On 
March 31, 2008, the Veteran presented at the Florida Memorial 
Ormond Hospital in Daytona Beach, Florida, with complaints of 
chest and left scapula pain.  The admitting physician noted 
that, because of the extensive history of coronary artery 
disease (which included two prior surgeries for several-
vessel CABG), the Veteran and his wife - who had urged him 
to go to the emergency room, were concerned about the pain 
because it was near his chest/cardiac region.  They suspected 
he may have had another heart attack and, therefore, wanted 
to rule out another myocardial infarction.

During the March 2010 videoconference hearing before the 
undersigned Veterans Law Judge of the Board, the Veteran and 
his wife testified under oath that he is usually treated at 
the VA Outpatient Clinic in Daytona Beach, but that 
the clinic does not treat cardiac patients because it does 
not have this capability.  Additionally, they said the next 
closest VAMC is in Gainesville, which is over 80 miles from 
Daytona Beach, and that the VAMCs in Jacksonville and Orlando 
are even further away, indeed, 100 or more miles.

In other testimony during the hearing, the Veteran said he 
had been instructed to go immediately to the closest hospital 
if he suspected he was suffering another heart attack.  He 
also clarified that, after being admitted through the 
emergency room of Florida Memorial Ormond Hospital on the day 
in question, the staff there later transferred him via 
ambulance to an affiliate facility for further clinical 
evaluation and workup.  He said that he already has taken 
care of the expenses and that, as far as he is aware, there 
are no additional outstanding hospital bills.  So he 
apparently is requesting reimbursement versus payment.

Clearly, the evaluation and treatment in question concerned 
suspicions about a service-connected disability - namely, 
the Veteran's coronary artery disease, so 38 U.S.C.A. § 1728 
is controlling rather than § 1725.  And clearly, this 
service-connected disability is rated as 100-percent, i.e., 
totally disabling, so very severe.  


Moreover, given his extensive history of coronary artery 
disease, which, again, had included two prior surgeries for 
several-vessel CABG, it was reasonable for the Veteran and 
his wife to suspect he may have been having another heart 
attack on the day in question - especially since he was 
experiencing the type of symptoms typically associated with a 
heart attack.  It therefore follows that it also was 
reasonable for them to have sought immediate medical 
evaluation and treatment at the private hospital nearest 
their home, especially given the unavailability of any VA 
facility at that particular time since the local 
VA outpatient clinic did not have the capability and the 
nearest VAMCs, which did, were many miles further away than 
the private hospital in comparison.  So the Veteran's medical 
situation at the time was of such an emergent nature, 
at least reasonably or subjectively perceived as such in his 
and his wife's judgment, that a VA facility was not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the relative distance of the travel involved 
makes it necessary or economically advisable to use non-VA 
facilities.  38 C.F.R. § 17.53; see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VAMC was located in the same city as the private facility did 
not provide an adequate basis for the Board's findings that a 
VA facility was "available"; rather, the determination of 
whether a VA facility was "feasibly available" must be made 
after consideration of such factors as the urgent nature of 
the Veteran's medical condition and the length of any delay 
that would have been required to obtain treatment from a VA 
facility).

Certainly then, when resolving all reasonable doubt in his 
favor as required by 38 C.F.R. §§ 3.102, 4.3, the Veteran is 
entitled to reimbursement of the emergency room medical 
expenses at issue.




ORDER

The claim for reimbursement of the unauthorized medical 
expenses incurred on March 31, 2008, at the Florida Memorial 
Ormond Hospital in Daytona Beach, Florida, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


